Title: To John Adams from Jean de Neufville, 2 March 1781
From: Neufville, Jean de
To: Adams, John



Honourd sir

2 March 1781


This will reach yoúr Excellency at his levee, I make no apologie for not forwarding it sooner while by the time I left her, and being after supper reading for dissepation I received an Account of a tiding from Rússia, by which the Emperess offerd her mediation; if this should appear (in consequence of what yoúr Excellency was pleased to enforce upon my mind) countrary to the intrest of America, I dare Say we have gand a great point for both Countries, and if well managed may produce the greatest happiness; we may be degenated from the vigoúr with which our Ancestors have defended their liberty; butt yoúr Excellency will find in this Republicq many worthy people not a disgrace to an intimate Alliance with America, witness withoút ceremony Yoúr Excellencys most devoted and obed hum servt.

J de Neufville

